Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered December 15, 1992, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
The record supports the County Court’s determination that there was a "definite, pronounced break” (People v Chapple, 38 NY2d 112, 115), between the custodial interrogation by the police of the defendant which was improperly conducted without Miranda warnings, and that which was subsequently conducted at police headquarters and properly preceded by Miranda warnings. Accordingly, the County Court properly denied that branch of the defendant’s motion which was to suppress the defendant’s statements at police headquarters.
*676We have examined the defendant’s remaining argument and find it to be without merit (see, People v Jones, 47 NY2d 528; People v Rhodes, 107 AD2d 769). Mangano, P. J., Thompson, Ritter and Florio, JJ., concur.